DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 17/213,506 was filed on 03/26/2021, and claims foreign priority to KR10-2020-0107781, filed 08/26/2020.

Election/Restrictions
Applicant's election without traverse of Group II in the reply filed on 04/20/2022 is
acknowledged.  Claims 1-6, 11-13, 18-19 are examined, while claims 7-10, 14-17, and 20 are withdrawn from examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: SEMICONDUCTOR PACKAGE WITH STAIRCASE REDISTRIBUTION STRUCTURE EXPOSING MOLD LAYER FOR MARKING 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 2 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Pagaila (US 8097490 B1).
	Regarding claim 1, Pagaila discloses: a semiconductor package (fig 6h), comprising: 
a first semiconductor device (124) on a first redistribution substrate (220); 
a first mold layer (150) that covers the first semiconductor device and the first redistribution substrate; and 
a second redistribution substrate (218) on the first mold layer, the second redistribution substrate including a first opening (202) that exposes a top surface of the first mold layer (a top surface, ann. Fig 6h), a sidewall (sidewalls 211, 206) of the second redistribution substrate that is exposed to the first opening having a stepwise structure (218 fig 6h; first and second stepped interconnects, col 12 ln 5-8).

    PNG
    media_image1.png
    291
    721
    media_image1.png
    Greyscale

Regarding claim 2, Pagaila discloses that the second redistribution substrate includes a first redistribution dielectric layer (200) and a second redistribution dielectric layer (212) that are sequentially stacked, and 
sidewalls of the first and second redistribution dielectric layers are offset from each other to form the stepwise structure (fig 6h).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as obvious over, Pagaila (US 8097490 B1) as applied to claim 1 above and in view of Rubin (US 20200035604 A1).
Regarding claim 3, Pagaila discloses that the first redistribution dielectric layer has a first thickness (thickness of 200, fig 6h), 
the second redistribution dielectric layer has a second thickness (thickness of 212).
Pagaila does not explicitly disclose that the first thickness is less than the second thickness.
However, Pagaila discloses that these layers are build-up interconnects, and build-up interconnects may be formed to any thickness.  For example, Rubin discloses a build-up interconnect having thicker and thinner levels, wherein
the first thickness (thickness of level 322, fig 5) is less than the second thickness (thickness of 332).

    PNG
    media_image2.png
    383
    567
    media_image2.png
    Greyscale

These thicker and thinner build-up layers facilitate the fabrication of different wiring for different purposes, such as thicker (lower resistance) wiring for power, and thinner, closer-pitch wiring for signal (e.g. Rubin para 0049).  Because the interconnects of both Pagaila and Rubin are build-up interconnects, a person having ordinary skill in the art at the time of filing could form layer 212 thicker than layer 210 of Pagaila, to predictably facilitate different wiring formed therein, as disclosed by Rubin.   
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claims 11, 12, 18 are rejected under 35 U.S.C. 103 as obvious over Pagaila (US 8097490 B1) in view of Rubin (US 20200035604 A1).
Regarding claim 11, Pagaila discloses a semiconductor package (fig 6h), comprising: 
a first semiconductor device (124) on a first redistribution substrate (220); 
a first mold layer (150) that covers the first semiconductor device and the first redistribution substrate; 
a second redistribution substrate (218) on the first mold layer, the second redistribution substrate including 
a first opening (202) that exposes a top surface (a top surface, ann. Fig 6h) of the first mold layer, and 
a conductive pillar (148) that penetrates the first mold layer and electrically connects the first redistribution substrate to the second redistribution substrate (fig 6h),
wherein the second redistribution substrate includes: 
a first redistribution dielectric layer (200) that contacts the first mold layer and has a first sidewall (206), 
a second redistribution dielectric layer (212) on the first redistribution dielectric layer, the second redistribution dielectric layer having a second sidewall (211) spaced apart from the first sidewall, and 
the second redistribution dielectric layer partially exposing a top surface of the first redistribution dielectric layer (218 fig 6h; first and second stepped interconnects, col 12 ln 5-8), and 
a first redistribution pattern (208 and portion of 210) between the first redistribution dielectric layer and the second redistribution dielectric layer, 
the first redistribution pattern penetrating the first redistribution dielectric layer and contacting the conductive pillar (fig 6h).
Pagaila arguably does not disclose that the second redistribution substrate has a thickness of about 20 .mu.m to about 30 .mu.m.
However, Pagaila discloses that these layers are build-up interconnects, and build-up interconnects may be formed to any thickness.  For example, Rubin discloses a build-up interconnect having thicker and thinner levels, wherein
	the second redistribution substrate (any two of layers 322 and 332) has a thickness of about 20 .mu.m to about 30 .mu.m. (total thickness T about 50-70 .mu.m over six layers, or 8-12 .mu.m per layer, or 16-24 .mu.m per bilayer, para 0049 Rubin.)
A person having ordinary skill in the art at the time of filing could apply buildup layers to the redistribution substrate of Pagaila until reaching the thickness of Rubin, and this would result in the claimed redistribution layer thickness.  In the combination, the build-up interconnects of Pagaila would continue to function as interconnects.  One of ordinary skill in the art at the time the invention was filed would have been motivated to look to alternative suitable thicknesses of redistribution layer in order to e.g. accommodate chip size and package thickness requirements, and art recognized suitability for an intended purpose has been recognized to be motivation to combine.   
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395. 
In addition, the claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Regarding claim 12, the combination of Pagaila and Rubin of claim 11 discloses 
the first redistribution dielectric layer has a first thickness (thickness of 200 and 208, fig 6h, Pagaila, formed to the thickness of 322 Rubin), the second redistribution dielectric layer has a second thickness (thickness of 212, 215, formed to the thickness of 332 Rubin), and the first thickness is less than the second thickness.

Regarding claim 18, Pagaila discloses a semiconductor package (fig 6h), comprising: 
a first semiconductor device (124) on a first redistribution substrate (220); 
a first mold layer (150) that covers the first semiconductor device and the first redistribution substrate; and 
a second redistribution substrate (218) on the first mold layer, the second redistribution substrate having a first opening (202) that exposes a top surface of the first mold layer (a top surface, ann fig 6h), wherein 
the second redistribution substrate includes a first redistribution dielectric layer (200) and a second redistribution dielectric layer (212) that are sequentially stacked, and 
Pagaila does not explicitly disclose that the first thickness is less than the second thickness.
However, Pagaila discloses that these layers are build-up interconnects, and build-up interconnects may be formed to any thickness.  For example, Rubin discloses a build-up interconnect having thicker and thinner levels, wherein
the first thickness (thickness of level 322, fig 5) is less than the second thickness (thickness of 332).
These thicker and thinner build-up layers facilitate the fabrication of different wiring for different purposes, such as thicker (lower resistance) wiring for power, and thinner, closer-pitch wiring for signal (e.g. Rubin para 0049).  Because the interconnects of both Pagaila and Rubin are build-up interconnects, a person having ordinary skill in the art at the time of filing could form layer 212 thicker than layer 210 of Pagaila, to predictably facilitate different wiring formed therein, as disclosed by Rubin.    
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 4 is rejected under 35 U.S.C. 103 as obvious over Pagaila (US 8097490 B1) as applied to claim 2 above and in view of Lee (US 20200381373 A1).
Regarding claim 4, Pagaila discloses the top surface of the first redistribution dielectric layer (200) being exposed without being covered with the second redistribution dielectric layer (212)(step structure exposes top of 200 in tread of step, fig 6h).

    PNG
    media_image1.png
    291
    721
    media_image1.png
    Greyscale

Pagaila does not explicitly disclose that a top surface of the first redistribution dielectric layer has a width of about 1 .mu.m to about 7 .mu.m, 
	However, stepped interconnects are often formed with step widths in this range.  For example, Lee discloses:
	a top surface of the first redistribution dielectric layer (top surface of 50, fig 9, fig 16) has a width (D1, fig 9) of about 1 .mu.m to about 7 .mu.m (between 2 .mu.m and 15 .mu.m, para 0035).



    PNG
    media_image3.png
    373
    704
    media_image3.png
    Greyscale

	This recessing distance improves process flows when forming photoresist and seed layers, as disclosed by Lee at e.g. para 0032-35.  A person having ordinary skill in the art at the time of filing could arrange the steps of the redistribution layers of Pagaila to have an exposed tread spacing about 2-15 .mu.m, as disclosed in Lee, in order to improve process flow as disclosed by Lee, and this would result in the claimed dielectric layer width.  In the combination, the stepped redistribution layers of Pagaila would continue to function to transmit signal, while the recess distance of Lee would improve process flow.  Pagaila does not disclose the width of the top surface of the first redistribution dielectric layer, and thus a person having ordinary skill in the art would look to Lee to determine what dimensions are appropriate.  In addition, rearrangement of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).     
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Claim(s) 5 and 6 are rejected under 35 U.S.C. 103 as obvious over Pagaila (US 8097490 B1) as applied to claim 1 above, in view of Lin (US 20190348370 A1).
Regarding claim 5, Pagaila does not disclose that the first mold layer includes grooves on the top surface of the first mold layer, the grooves being spaced apart from a top surface of the first semiconductor device.
However, molding on top of semiconductor chips is often marked in order to identify a run number, manufacturer, or any other desired information.  For example, Lin discloses:
a first mold layer (105, fig 8a) including grooves (802) on the top surface of the first mold layer, the grooves being spaced apart from a top surface of a first semiconductor device (201).
One of ordinary skill in the art at the time of filing could have inscribed the grooves of Lin on the mold layer of Pagaila, using the laser scribing method disclosed in Lin at e.g.  para 0066-0070.  In the combination, the grooves of Lin would continue to identify the run number or other information as disclosed by Lin at e.g. para 0064, while the mold of Pagaila would continue to protect the top of the chip of Pagaila.  This would predictably result in marking the package of Pagaila with an identifying mark, as disclosed by Lin at e.g. para 0064.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 6, the combination of Pagaila and Lin further discloses that 
the grooves have a depth (kerf depths between 10-50 mu.m, Lin para 0075) of about 15 .mu.m to about 20 .mu.m from the top surface of the first mold layer, and 
a thickness of the first mold layer on the first semiconductor device is about 30 mu.m to about 40 mu.m (thickness of the mold layer greater than the depth of the kerf by 2-10 .mu.m., Lin para 0071, thus thickness 12-60 .mu.m.)


    PNG
    media_image4.png
    359
    761
    media_image4.png
    Greyscale

Claim(s) 13 and 19 are rejected under 35 U.S.C. 103 as obvious over Pagaila (US 8097490 B1) in view of Rubin (US 20200035604 A1) as applied to claims 12 and 18 above, and further in view of Lin (US 20190348370 A1).
	Regarding claim 13, Pagaila does not disclose that the first mold layer includes grooves on the top surface of the first mold layer, the grooves being spaced apart from a top surface of the first semiconductor device.
However, molding on top of semiconductor chips is often marked in order to identify a run number, manufacturer, or any other desired information.  For example, Lin discloses:
a first mold layer (105, fig 8a) including grooves (802) on the top surface of the first mold layer, the grooves being spaced apart from a top surface of a first semiconductor device (201).
One of ordinary skill in the art at the time of filing could have inscribed the grooves of Lin on the mold layer of Pagaila, using the laser scribing method disclosed in Lin at e.g.  para 0066-0070.  In the combination, the grooves of Lin would continue to identify the run number or other information as disclosed by Lin at e.g. para 0064, while the mold of Pagaila would continue to protect the top of the chip of Pagaila.  This would predictably result in marking the package of Pagaila with an identifying mark, as disclosed by Lin at e.g. para 0064.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding claim 19, Pagaila does not disclose that the first mold layer includes grooves on the top surface of the first mold layer, the grooves being spaced apart from a top surface of the first semiconductor device.
However, molding on top of semiconductor chips is often marked in order to identify a run number, manufacturer, or any other desired information.  For example, Lin discloses:
a first mold layer (105, fig 8a) including grooves (802) on the top surface of the first mold layer, the grooves being spaced apart from a top surface of a first semiconductor device (201).
One of ordinary skill in the art at the time of filing could have inscribed the grooves of Lin on the mold layer of Pagaila, using the laser scribing method disclosed in Lin at e.g.  para 0066-0070.  In the combination, the grooves of Lin would continue to identify the run number or other information as disclosed by Lin at e.g. para 0064, while the mold of Pagaila would continue to protect the top of the chip of Pagaila.  This would predictably result in marking the package of Pagaila with an identifying mark, as disclosed by Lin at e.g. para 0064.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sekita US 20150235845 A1 discloses stepped redistribution edges, e.g. fig 1
	Cote US 20020096767 A1 discloses stepped redistribution edges, e.g. fig 4
Chiang US 20200273806 A1 discloses an angled redistribution layer exposing markings over a semiconductor chip, e.g. fig 11.

    PNG
    media_image5.png
    396
    705
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    356
    568
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    465
    776
    media_image7.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THS/
Examiner, AU 2817
/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822